DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 22 October 2019.  It is noted, however, that applicant has not filed a certified copy of the Chinese application as required by 37 CFR 1.55.

Specification
The abstract of the disclosure is objected to because of the following:
   Re line 2:  The article -- a -- should be inserted prior to the terms "unpropped" and "shale".
   Re line 3:  The article "a" should be corrected to read -- the --.
   Re line 5:  The numeral "8" should be corrected to read -- eight --.
   Re line 11:  The article -- the -- should be inserted prior to the term "shale".

Correction is required.  See MPEP § 608.01(b).




   Page 1, text line 6:  The article -- a -- should be inserted prior to the terms "unpropped" and "shale".
   Page 3, text line 17:  The numeral "8" should be corrected to read -- eight --.
   Page 4, text line 19:  The conjunction -- and -- should be inserted prior to the letter "x".
   Page 5, text line 16:  The conjunction -- and -- should be inserted prior to the designation "Pp".
   Page 6, text line 4:  The conjunction -- and -- should be inserted after the occurrence of the second "semicolon".
   Page 6, text line 11:  The conjunction -- and -- should be inserted prior to the letter "z".
   Page 6 text line 16:  The conjunction -- and -- should be inserted prior to the letter "w".
   Page 7, text lines 2 and 10:  The numeral "8" should be corrected to read
-- eight --.
   Page 8, text line 12:  The numeral "8" should be corrected to read -- eight --.
   Page 9, text line 12 (step 5):  From where is the shale outcrop without natural fracture acquired?  To this point in the process, only outcrop with natural fracture has been collected (step 1).  The process has not disclosed a second set of outcrop samples acquired/collected.
  
Appropriate correction is required.
Claim Objections
Claims 1-5 are objected to because of the following informalities:
   Re claim 1, claim line 1:  The article -- an -- should be inserted prior to the term "unpropped".
   Re claim 1, claim line 2:  The article -- a -- should be inserted prior to the term "shale".
   Re claim 1, claim line 3 (Step 1):  The article "a" should be corrected to read
-- the -- since this shale reservoir is the same as that recited in the preamble of the claim.
   Re claim 1, claim line 4 (Step 1):  The numeral "8" should be corrected to read -- eight --.
   Re claim 1, claim line 14 (Step 4):  Should the second occurrence of the article "the" be corrected to read -- each -- and the term "slabs" be corrected to read -- slab --?  See line 11 (Step 3) that recites selecting one slab.
   Re claim 1, claim line 16 (Step 4):  The article -- a -- should be inserted prior to the term "Kriging".
   Re claim 1, claim line 17 (Step 4):  The term "it" should be corrected to read
-- point cloud data -- in order to avoid potential confusion as to what the term "it" is referencing. 
   Re claim 1, claim line 17 (Step 4):   The abbreviation "NURBS" should be spelled out the first time the term appears within the claim so that one know what the abbreviation is referencing should there be another term using the same.  

   Re claim 1, claim line 34 (Step 7):  The conjunction -- and -- should be inserted prior to the letter "x".
   Re claim 1, claim line 47 (Step 9):  The conjunction -- and -- should be inserted after the "semicolon".
   Re claim 1, claim line 53 (Step 10):  The article -- a -- should be inserted prior to the term "distribution".
   Re claim 1, claim line 54 (Step 10):  The article -- the -- should be inserted prior to the term "shale".
   Re claim 2, claim line 1:  The article -- an -- should be inserted prior to the term "unpropped".
   Re claim 2, claim line 2:  The article -- a -- should be inserted prior to the term "shale".
   Re claim 2, claim line 4:  The conjunction -- and -- should be inserted after the second occurrence of the "semicolon".
   Re claim 2, claim line 12:  The conjunction -- and -- should be inserted prior to the letter "z".
   Re claim 2, claim line 17:  The conjunction -- and -- should be inserted prior to the letter "w".
   Re claim 3, claim line 1:  The article -- an -- should be inserted prior to the term "unpropped".

   Re claim 4, claim line 1:  The article -- an -- should be inserted prior to the term "unpropped".
   Re claim 4, claim line 2:  The article -- a -- should be inserted prior to the term "shale".
   Re claim 4, claim line 5:  The numeral "8" should be corrected to read
-- eight --.
   Re claim 4, claim line 9:  The "period" should be replaced with a
-- semicolon --.
   Re claim 4, claim line 11:  The "period" should be replaced with a
-- semicolon -- and the conjunction -- and --.
   Re claim 4, claim line 13:  The numeral "8" should be corrected to read
-- eight --.
   Re claim 5, claim line 1:  The article -- an -- should be inserted prior to the term "unpropped".
   Re claim 5, claim line 2:  The article -- a -- should be inserted prior to the term "shale".
   Re claim 5, claim line 3:  The article -- the -- should be inserted prior to the term "Kriging".

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	   Re claim 1, claim line 1:  The limitation "the conductivity" lacks antecedent basis.
	   Re claim 1, claim lines 4-5 (Step 1):  The limitation "the extension direction" lacks antecedent basis.
	   Re claim 1, claim line 5 (Step 1):  The limitation "the natural fracture" lacks antecedent basis.  Which "natural fracture" is being recited here.  The original outcrop sample had natural fractures; and the eight rock slabs created from the sample have portions of the natural fractures originally on/in the sample.  Thus, there are now eight sample with natural fracture, so it is not clear which natural fracture is referenced.
	   Re claim 1, claim lines 5 and 7 (Step 1):  It is not clear which "natural fracture" is being referenced here.  See above position regarding this rejection.
	      The Examiner is interpreting natural fracture as any fracture in any slab.
	   Re claim 1, claim line 6 (Step 1):  It is not clear what the term "it" is referencing.
The Examiner is interpreting the it as referencing measuring.
	   Re claim 1, claim line 6 (Step 1):  The limitation "the height difference" lacks antecedent basis.
	   Re claim 1, claim line 7 (Step 1):  It is not clear which "the rock slab" is being referenced.  Only one of the eight samples, some of them, or all of the them?
	      The Examiner is interpreting rock slab as any of the eight slabs generated.
	   Re claim 1, claim line 9 (Step 2):  The limitation "the rough topography data" lacks antecedent basis.
	   Re claim 1, claim lines 9-10 (Step 2):  The limitation "the fracture surface" lacks antecedent basis.
	   Re claim 1, claim line 10 (Step 2):  The limitation "the area tortuosity" lacks antecedent basis.
	   Re claim 1, claim lines 11-13 (Step 3):  It is not clear how one selected slab represents the topography of the natural fracture.  Which "the natural fracture" is that? Again, the original outcrop sample had a plurality of natural fractures; and the eight rock slabs created from the sample have portions of the natural fractures originally on/in the sample.  Now, one of the eight samples each with natural fractures is selected.  Thus, it is not clear how the one sample of eight having a particular natural fracture is representing a different single natural fracture of the shale reservoir.
	   Re claim 1, claim line 11 (Step 3):  The limitation "the surface topography" lacks antecedent basis.

	   Re claim 1, claim line 14 (Step 4):  The limitation "the three-dimensional point cloud data" lacks antecedent basis.
	   Re claim 1, claim line 14 (Step 4):  It is not clear how more than one slab is indicated (slab is pluralized) as Step 4 particularly references Step 3, which recites selecting one square rock slab.  Thus, the one rock slab cannot produce cloud data of "slabs" as recited since only one has been selected.  Perhaps the term -- each -- could/should be inserted to replace the second occurrence of the article "the".
	   Re claim 1, claim line 18:  It is not clear what "Artcame" is; though it appears to be a misspelled trademark.
   Re claim 1, claim line 18 (Step 4):  The limitation "the engraving machine" lacks antecedent basis.
   Re claim 1, claim lines 19-20 (Step 4):  The limitation "the engraving machine toolpath" lacks antecedent basis.
   Re claim 1, claim line 21 (Step 5):  The limitation "the downhole core" lacks antecedent basis.
   Re claim 1, claim line 21 (Step 5):  Both limitations "the shale reservoir section" and "the… outcrop rocks" lack antecedent basis.
   Re claim 1, claim line 22 (Step 5):  The limitation "the same horizon" lacks antecedent basis.

   The Examiner is interpreting same horizon to be the same area of the formation.
	   Re claim 1, claim line 23 (Step 6):  Is this "an engraving machine" the same machine previously recited in Step 4?'
	   Re claim 1, claim line 25 (Step 7):  The limitation "the shear slippage" lacks antecedent basis.
   Re claim 1, claim line 27 (Step 7):  The limitation "the average slippage" lacks antecedent basis.
   Re claim 1, claim line 31 (Step 7):  The limitation "the shear modulus" lacks antecedent basis.
   Re claim 1, claim line 32 (Step 7):  The limitation "the maximum horizontal principle stress" lacks antecedent basis.
   Re claim 1, claim lines 32-33 (Step 7):  The limitation "the minimum horizontal principle stress" lacks antecedent basis.
   Re claim 1, claim line 34 (Step 7):  The limitation "the half-length" lacks antecedent basis.
   Re claim 1, claim line 35 (Step7):  The limitation "the coordinate" lacks antecedent basis.
   Re claim 1, claim line 37 (Step 8):  The limitation "the average shear slippage" lacks antecedent basis.  The claims has only previously recited shear slippage and average slippage (Step 7).

   Re claim 1, claim line 43 (Step 9):  The limitation "the unpropped fracture conductivity test" lacks antecedent basis.
   Re claim 1, claim line 46 (Step 9):  The limitation "the experimental temperature" lacks antecedent basis.
   Re claim 1, claim lines 46-47 (Step 9):  The limitation "the formation temperature" lacks antecedent basis.
   Re claim 1, claim line 50 (Step 10):  The limitation "the conductivity test device" lacks antecedent basis.
   Re claim 1, claim line 50 (Step 10):  The limitation "the diversion chamber" lacks antecedent basis.
   Re claim 2, claim lines 2-3:  The limitation "the specific calculation process of area tortuosity" lacks antecedent basis.
   Re claim 2, claim line 5:  The limitation "the actual area" lacks antecedent basis.
   Re claim 2, claim line 6:  The limitation "the projected area" lacks antecedent basis.
   Re claim 2, claim line 7:  The limitation "the fracture topography" lacks antecedent basis.  The claim has only previously claimed surface topography or rough topography.
   Re claim 3, claim line 3:  The claim makes reference to "the square rock slabs" of Step 3; however, Step 3 of claim 1 expressly recites "select one square rock slab"; 
   Re claim 3, claim lines 3-4:  The limitation "the average area tortuosity" lacks antecedent basis.
   Re claim 3, claim line 4:  Is this "a square rock slab" one of the same rock slabs previously selected in Step 1 of claim 1?
   Re claim 4, claim line 6:  The limitation the limitation "the point cloud data array" lacks antecedent basis.
   Re claim 4, claim line 11:  The limitation "the average distance" lacks antecedent basis.
   Re claim 4, claim line 12:  The limitation "the relationship" lacks antecedent basis.
   Re claim 4, claim line 13:  The limitation "the distance threshold" lacks antecedent basis.
   Re claim 4, claim line 13:  It is not clear what the term "it" is referencing, the relationship or the distance threshold.
      The Examiner is interpreting the term it as referencing the relationship of the average distance from a point to eight point and the distance threshold.
   Re claim 4, claim lines 13-14:  Is the distance threshold represented by the equation but "d" represents the distance.  This is confusing as it appears the "d" is representing two different things.
   Re claim 4, claim line 14:  The limitation "the noise" lacks antecedent basis.

	   
   Claim 1 contains the trademark/trade names GEOMAGIC (Step 4) and ArtCam (Step 4).  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe conversion software and, accordingly, the identification/description is indefinite.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
   Prior art was not relied upon to reject claims 1-5 because the prior art of record fails to teach and/or make obvious a method for determining the conductivity of an unpropped fracture in hydraulic fracturing of a shale reservoir comprising determine the closing pressure in the unpropped fracture conductivity test 15Attorney Docket Number: BC20024N_ZSC2020012US according to the maximum .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
   The prior art disclose means for determining conductivity of a fracture.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is (571)272-2198.  The examiner can normally be reached on M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL S LARKIN/Primary Examiner, Art Unit 2856